PER CURIAM:
John Farley Owen appeals his conviction for conspiracy to import, importation, and possession with intent to distribute 232 pounds of marijuana. Stopping defendant Owen’s car for a “routine immigration inspection” in search of aliens who were in the country illegally, Border Patrol Agents subsequently discovered the marijuana in plain view in the trunk of his car. In light of the validity of the search under this Court’s prior decisions, see United States v. Thompson, 475 F.2d 1359 (5th Cir. 1973), the sole issue presented by Owen on appeal concerns the constitutionality of the search and seizure of contraband in light of Almeida-Sanchez v. United States, 413 U.S. 266, 93 S.Ct. 2535, 37 L.Ed.2d 596 (1973). In Miller v. United States, 492 F.2d 37 (5th Cir. 1974) [April 8, 1974, No. 73-1083], however, this Court has held that the Almeida-Sanchez principle is to be applied prospectively only. Since the search sub judice occurred prior to the date of the Almeida-Sanchez decision, we affirm defendant’s convictions.
Affirmed.